COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00143-CR


KEVIN L. JONES                                                     APPELLANT

                                       V.

THE STATE OF TEXAS                                                          STATE

                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1531264D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      After pleading guilty pursuant to a plea bargain, appellant Kevin L. Jones

attempts to appeal his conviction for possessing less than one gram of

methamphetamine. The trial court sentenced Jones in accordance with the

parties’ agreement and certified that Jones has no right to appeal. See Tex.

Code Crim. Proc. Ann. art. 44.02 (West 2018); Tex. R. App. P. 25.2(a)(2).



      1
       See Tex. R. App. P. 47.4.
      After the plea hearing, Jones timely filed on March 27, 2018, a pro se

notice of appeal. See Tex. R. App. P. 25.2(c), 26.2(a)(1). On April 12, 2018, we

notified Jones that the trial court had certified that he had no right to appeal and

that we would dismiss his appeal unless on or before April 23, 2018, he or any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. After the letter we sent

Jones was returned because he was no longer in the Tarrant County Jail, we

sent the same notice to his penitentiary address on May 3, 2018, and reset the

deadline to file a response to May 14, 2018.

      On May 14, 2018, Jones filed a pro se response, but two days later, he

filed a pro se motion requesting, among other relief, to extend the time to file a

response. On May 30, 2018, we granted Jones’s motion to the extent it sought

additional time to file a response and extended the time to June 14, 2018, but we

denied all other requested relief. On May 31, 2018, Jones filed another response

that elaborated on his earlier one.

      The record does not show that the punishment the trial court assessed

exceeded the prosecutor’s recommended—and Jones’s agreed-to—punishment;

additionally, the record and Jones’s responses do not show that Jones wants to

appeal a matter that he raised by written motion that he filed and the trial court

ruled on before trial or that the trial court granted Jones permission to appeal.

See Tex. R. App. P. 25.2(a)(2). Thus, in accordance with the trial court’s




                                         2
certification, we dismiss the appeal. 2 See Tex. R. App. P. 25.2(d), 43.2(f);

Chavez, 183 S.W.3d at 680. Along with the appeal, we dismiss all pending

motions as well. 3




                                                   /s/ Elizabeth Kerr
                                                   ELIZABETH KERR
                                                   JUSTICE

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 2, 2018




      2
       We have no authority to do anything but dismiss. See Chavez v. State,
183 S.W.3d 675, 680 (Tex. Crim. App. 2006). Jones might, though, have other
avenues of relief. See Greenberg v. State, No. 02-17-00297-CR, 2018 WL
2142770, at *1 n.4 (Tex. App.—Fort Worth May 10, 2018, no pet. h.) (mem. op.,
not designated for publication); see also Tex. R. App. P. 23.2; In re Gomez, 268
S.W.3d 262, 264 n.1 (Tex. App.—Austin 2008, no pet.) (“[T]he high court has
emphasized that nunc pro tunc is the only means by which a defendant can
obtain relief from the omission of back-time credit from a judgment, at least until
the defendant is confined beyond his correct maximum discharge date.”).
      3
        On June 13, 2018, Jones filed a motion to extend time to file a response
to a nonexistent Anders brief. See Anders v. California, 386 U.S. 738, 744, 87
S. Ct. 1396, 1400 (1967).


                                        3